           Case 3:17-cv-05769-RJB Document 225 Filed 01/02/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT TACOMA
 9   UGOCHUKWU GOODLUCK NWAUZOR,                   Case No.: 3:17-cv-05769-RJB
     FERNANDO AGUIRRE-URBINA,
10   individually and on behalf of all those
     similarly situated,                           [PROPOSED] ORDER GRANTING
11                                                 DEFENDANT THE GEO GROUP, INC.’S
              Plaintiffs/Counter-Defendants,       MOTION TO EXCLUDE EXPERT
12                                                 TESTIMONY OF JEFFREY MUNSON
     v.
13
     THE GEO GROUP, INC.,
14                                                 NOTE ON MOTION CALENDAR:
              Defendant/Counter-Claimant.          Date: January 17, 2020
15

16            This Court, having reviewed Defendant The GEO Group, Inc.'s Motion to Exclude Expert

17   Testimony of Jeffrey Munson (the "Motion"), finds good cause exists and the Motion is timely,

18   and therefore GRANTS the Motion

19            IT IS SO ORDERED.

20            This the ____ day of ________________, 2020.

21

22                                              Honorable Robert J. Bryan
                                                United States District Court Judge
23

24

25

26

27
     [PROPOSED] ORDER GRANTING DEFENDANT                             AKERMAN LLP
     THE GEO GROUP, INC.'S MOTION TO EXCLUDE
     EXPERT TESTIMONY OF JEFFREY MUNSON                          1900 Sixteenth Street, Suite 1700
                                                                     Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 1                                   Telephone: 303-260-7712
     51274024;1
           Case 3:17-cv-05769-RJB Document 225 Filed 01/02/20 Page 2 of 2



 1            Respectfully submitted, this 2nd day of January, 2020.

 2                                          By: s/ Colin L. Barnacle
                                            AKERMAN LLP
 3                                          Colin L. Barnacle (Admitted pro hac vice)
 4                                          Christopher J. Eby (Admitted pro hac vice)
                                            Ashley E. Calhoun (Admitted pro hac vice)
 5                                          Adrienne Scheffey (Admitted pro hac vice)
                                            Allison N. Angel (Admitted pro hac vice)
 6                                          1900 Sixteenth Street, Suite 1700
                                            Denver, Colorado 80202
 7                                          Telephone: (303) 260-7712
 8                                          Facsimile: (303) 260-7714
                                            Email: colin.barnacle@akerman.com
 9                                          Email: christopher.eby@akerman.com
                                            Email: ashley.calhoun@akerman.com
10                                          Email: adrienne.scheffey@akerman.com
                                            Email: allison.angel@akerman.com
11

12                                          By: s/ Joan K. Mell
                                            III BRANCHES LAW, PLLC
13                                          Joan K. Mell, WSBA #21319
                                            1019 Regents Boulevard, Suite 204
14                                          Fircrest, Washington 98466
                                            Telephone: (253) 566-2510
15
                                            Facsimile: (281) 664-4643
16                                          Email: joan@3brancheslaw.com

17                                          Attorneys for Defendant The GEO Group, Inc.

18

19

20

21

22

23

24

25

26

27
     [PROPOSED] ORDER GRANTING DEFENDANT                                   AKERMAN LLP
     THE GEO GROUP, INC.'S MOTION TO EXCLUDE
     EXPERT TESTIMONY OF JEFFREY MUNSON                                1900 Sixteenth Street, Suite 1700
                                                                           Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 2                                         Telephone: 303-260-7712
     51274024;1
